DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Nikhil T. Pradhan on 06/29/2022.
Amendments to the Claims:
This listing of claims will replace all prior versions and listings of claims in the application:
Listing of Claims:
1.	(Currently Amended) An application control device comprising:
an acquisition unit that acquires image data of a skin;
a division unit that divides the image data into a plurality of segments each smaller than or equal to 200 μm; and
a calculation unit that calculates, from a value of each segment of the plurality of segments of the image data, an application amount of a cosmetic material to be applied to each portion of the skin corresponding to the plurality of segments, the value of each segment of the plurality of segments is of a light scattering with respect to light entering at least a first portion of skin corresponding to a first segment of the plurality of segments and light emitting from a second portion of the skin corresponding to a second segment of the plurality of segments, wherein each segment of the plurality of segments has a center, and a distance between the centers of adjacent segments out of the plurality of segments is larger than or equal to 20 μm and smaller than or equal to 150 μm.

2.	(Cancelled)

3.	(Previously Presented) An application control device, comprising:
an acquisition unit that acquires image data of a skin;
a division unit that divides the image data into a plurality of segments each smaller than or equal to 200 μm; and
a calculation unit that calculates, from a value of one or more of a plurality of segments of the image data, an application amount of a cosmetic material to be applied to each portion of the skin corresponding to the plurality of segments, the value is of a light scattering between each portion of the skin corresponding to the plurality of segments, wherein the calculation unit calculates the application amount of the cosmetic material to be applied to each portion of the skin using an impulse response function that represents the light scattering between each portion of the skin corresponding to each of the plurality of segments.

4.	(Original) The application control device according to claim 3, wherein when one of the plurality of segments is used as a target segment, the impulse response function represents: 
a ratio at which a light entering a target portion of the skin corresponding to the target segment is emitted out of a surface of the target portion of the skin, or 
a ratio at which a light entering a non-target portion of the skin corresponding to a non-target segment other than the target segment is emitted out of a surface of the target portion of the skin.

5. (Previously Presented) The application control device according to claim 3,
	wherein the calculation unit calculates the application amount of the cosmetic material based on a light reflection scattering model; and
	wherein a light obtained at the target portion of the skin corresponding to the target segment when one of the plurality of segments is used as a target segment in the reflection scattering model at least includes:
	in the light emitted to a surface of a target portion of the skin corresponding to the target segment, a component which is reflected from the surface of a target portion of the skin without inward transmission from the surface;
	in the light emitted to the surface of the target portion of the skin corresponding to the target segment, a component which is reflected after inward transmission from the surface of a target portion of the skin and then emitted out of the surface of the target portion of the skin; and
	in the light emitted to the surface of the non-target portion of the skin corresponding to the non-target segment other than the target segment, a component which is reflected after inward transmission from the surface of a non-target portion of the skin and then emitted out of the surface of the target portion of the skin.

6. (Previously Presented) The application control device according to claim 1, wherein the image data includes an illuminance value.

7. (Previously Presented) The application control device according to claim 1 further comprising:
	a storage unit that stores the image data; and
	an application head that forms an application film of the cosmetic material by ejecting the cosmetic material to the skin based on the application amount of the cosmetic material calculated by the calculation unit,
	wherein the acquisition unit acquires the image data from the storage unit.

8.	(Currently Amended) An application control method comprising steps of:
	acquiring image data of a skin;
	dividing the image data into a plurality of segments each smaller than or equal to 200 μm; and 
	calculating, from a value of each segment of the plurality of segments of the image data, an application amount of a cosmetic material to be applied to each portion of the skin corresponding to the plurality of segments, the value of each segment of the plurality of segments is of a light scattering with respect to light entering at least a first portion of skin corresponding to a first segment of the plurality of segments and light emitting from a second portion of the skin corresponding to a second segment of the plurality of segments, wherein each segment of the plurality of segments has a center, and a distance between the centers of adjacent segments out of the plurality of segments is larger than or equal to 20 μm and smaller than or equal to 150 μm.

9.	(Currently Amended) A non-transitory computer-readable medium comprising computer-executable instructions that cause a computer to execute:
	an acquisition process that acquires image data of a skin;
	a division process that divides the image data into a plurality of segments each smaller than or equal to 200 μm; and
	a calculation process that calculates, from a value of each segment of the plurality of segments of the image data, an application amount of a cosmetic material to be applied to each portion of the skin corresponding to the plurality of segments, the value of each segment of the plurality of segments is of a light scattering with respect to light entering at least a first portion of skin corresponding to a first segment of the plurality of segments and light emitting from a second portion of the skin corresponding to a second segment of the plurality of segments, wherein each segment of the plurality of segments has a center, and a distance between the centers of adjacent segments out of the plurality of segments is larger than or equal to 20 μm and smaller than or equal to 150 μm.

10.	(Cancelled)

Allowable Subject Matter
Claims 1 and  3-9 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:        
With respect to the allowed independent claim 1:
The closest primary prior art, Edgar et al. (US 20070035815, hereinafter “Edgar”), teaches:
“An application control device comprising an acquisition unit  (i.e., scanner 220) that acquires image data of a skin (As shown in FIG. 1, in one embodiment, an application device comprising a scanner 220 is moved across the area of skin 302 so that the scanner 220 can electronically record data about one optical attribute, such as the reflectance, of each of the plurality of frexels. For example, the area of skin 302 might be a face, Para. [0093]), a division unit that divides the image data into a plurality of segments (A frexel might correspond to a small portion of a freckle or other skin feature, or it may correspond to an area of the skin that does not have special features. A frexel thus refers to skin rather than to an independent coordinate system. The term frexel is used to suggest that what is being measured is on a 3-D surface rather than a flat surface. A region of skin is comprised of a plurality of frexels, Para. [0090]) each smaller than or equal to 200 um o (a frexel may have a width and height of about 1/300th of an inch (0.085 mm), [0090], which equivalent to 85 um) and a calculation unit that calculates, from a value of one or a plurality of segments of the image data, an application amount of a cosmetic material to be applied to each portion of the skin corresponding to plurality of segments (Step 920--determining, from the optical attributes of the frexels, at least one measured skin characteristic affecting visual attractiveness;  Step 930--determining a desired state of the skin characteristic; and Step 940--applying at least one reflectance modifying agent to specific frexels in order to modify the measured skin characteristic to approach the desired state of the skin characteristic, Para. [0087]-0090]).”
The closest secondary prior art, Kim et al. (US 20160357578, hereinafter “Kim”) teaches, 
“the value is of a light scattering (The controller 7330 may detect an illuminance value, based on a face image of the user which is obtained by using the camera 7310 or based on an amount of light which is detected when the face image of the user is obtained. The controller 7330 may compare the detected illuminance value with a prestored reference illuminance value and may determine whether the detected illuminance value indicates a low illuminance, Paras. [0812]-[0815]) between each portion of the skin corresponding to the plurality of sengments (The controller 7330 may detect an area of interest from a face image of the user, based on the face image of the user which is obtained in real-time by using the camera 7310. When the area of interest is detected, the controller 7330 may automatically magnify the detected area of interest and may display the detected area of interest on the display 7340, Paras. [0812]-[0815] and The device 100 may detect an area of interest 3303 based on the detected position information of the end point 3302 of the makeup tool 3301. The area of interest 3303 may be detected based on the detected position information of the end point 3302 of the makeup tool 3301 and position information (referring to FIG. 33A, position information of an eyebrow and an eye) of each of parts included in the face image of the user, Paras.  [0453]-[0458] ).”
However, the closest prior arts, Edgar and Kim, whether taken alone or combination, do not teach or suggest the following novel features:
 	“the device comprising wherein each segment of the plurality of segments has a center, and a distance between the centers of adjacent segments out of the plurality of segments is larger than or equal to 20 μm and smaller than or equal to 150 μm”, in combination with all the recited limitations of the claim 1.
 	Dependent claims 6 and 7 are allowed as those inherit the allowable subject matter from clam 1.

With respect to the allowed independent claim 3:
 Edgar et al. (US 20070035815, hereinafter “Edgar”) teaches, 
“An application control device comprising: an acquisition unit  (i.e., scanner 220) that acquires image data of a skin (As shown in FIG. 1, in one embodiment, an application device comprising a scanner 220 is moved across the area of skin 302 so that the scanner 220 can electronically record data about one optical attribute, such as the reflectance, of each of the plurality of frexels. For example, the area of skin 302 might be a face, Para. [0093]), a division unit that divides the image data into a plurality of segments (A frexel might correspond to a small portion of a freckle or other skin feature, or it may correspond to an area of the skin that does not have special features. A frexel thus refers to skin rather than to an independent coordinate system. The term frexel is used to suggest that what is being measured is on a 3-D surface rather than a flat surface. A region of skin is comprised of a plurality of frexels, Para. [0090]) each smaller than or equal to 200 um o (a frexel may have a width and height of about 1/300th of an inch (0.085 mm), [0090], which equivalent to 85 um) and a calculation unit that calculates, from a value of one or a plurality of segments of the image data, an application amount of a cosmetic material to be applied to each portion of the skin corresponding to plurality of segments (Step 920--determining, from the optical attributes of the frexels, at least one measured skin characteristic affecting visual attractiveness;  Step 930--determining a desired state of the skin characteristic; and Step 940--applying at least one reflectance modifying agent to specific frexels in order to modify the measured skin characteristic to approach the desired state of the skin characteristic, Para. [0087]-0090]).”
Kim et al. (US 20160357578, hereinafter “Kim”) teaches, 
“the value is of a light scattering (The controller 7330 may detect an illuminance value, based on a face image of the user which is obtained by using the camera 7310 or based on an amount of light which is detected when the face image of the user is obtained. The controller 7330 may compare the detected illuminance value with a prestored reference illuminance value and may determine whether the detected illuminance value indicates a low illuminance, Paras. [0812]-[0815]) between each portion of the skin corresponding to the plurality of sengments (The controller 7330 may detect an area of interest from a face image of the user, based on the face image of the user which is obtained in real-time by using the camera 7310. When the area of interest is detected, the controller 7330 may automatically magnify the detected area of interest and may display the detected area of interest on the display 7340, Paras. [0812]-[0815] and The device 100 may detect an area of interest 3303 based on the detected position information of the end point 3302 of the makeup tool 3301. The area of interest 3303 may be detected based on the detected position information of the end point 3302 of the makeup tool 3301 and position information (referring to FIG. 33A, position information of an eyebrow and an eye) of each of parts included in the face image of the user, Paras.  [0453]-[0458] ).”
However, Edgar and Kim, whether taken alone or combination, do not teach or suggest the following novel features:  	“wherein the calculation unit calculates the application amount of the cosmetic material to be applied to each portion of the skin using an impulse response function that represents the light scattering between each portion of the skin corresponding to each of the plurality of segments”, in combination with all the recited limitations of the claim 3.
 	Dependent claims 4 and 5 are allowed as those inherit the allowable subject matter from clam 3.

With respect to the allowed independent claim 8:
The closest primary prior art, Edgar et al. (US 20070035815, hereinafter “Edgar”), teaches:
“An application control method comprising steps: acquiring image data of a skin (As shown in FIG. 1, in one embodiment, an application device comprising a scanner 220 is moved across the area of skin 302 so that the scanner 220 can electronically record data about one optical attribute, such as the reflectance, of each of the plurality of frexels. For example, the area of skin 302 might be a face, Para. [0093]), dividing the image data into a plurality of segments (A frexel might correspond to a small portion of a freckle or other skin feature, or it may correspond to an area of the skin that does not have special features. A frexel thus refers to skin rather than to an independent coordinate system. The term frexel is used to suggest that what is being measured is on a 3-D surface rather than a flat surface. A region of skin is comprised of a plurality of frexels, Para. [0090]) each smaller than or equal to 200 um” (a frexel may have a width and height of about 1/300th of an inch (0.085 mm), [0090], which equivalent to 85 um) and calculating, from a value of one or a plurality of segments of the image data, an application amount of a cosmetic material to be applied to each portion of the skin (Step 920--determining, from the optical attributes of the frexels, at least one measured skin characteristic affecting visual attractiveness;  Step 930--determining a desired state of the skin characteristic; and Step 940--applying at least one reflectance modifying agent to specific frexels in order to modify the measured skin characteristic to approach the desired state of the skin characteristic, Para. [0087]-0090]).”
The closest secondary prior art, Kim et al. (US 20160357578, hereinafter “Kim”) teaches, 
“the value is of a light scattering (The controller 7330 may detect an illuminance value, based on a face image of the user which is obtained by using the camera 7310 or based on an amount of light which is detected when the face image of the user is obtained. The controller 7330 may compare the detected illuminance value with a prestored reference illuminance value and may determine whether the detected illuminance value indicates a low illuminance, Paras. [0812]-[0815]) between each portion of the skin corresponding to the plurality of sengments (The controller 7330 may detect an area of interest from a face image of the user, based on the face image of the user which is obtained in real-time by using the camera 7310. When the area of interest is detected, the controller 7330 may automatically magnify the detected area of interest and may display the detected area of interest on the display 7340, Paras. [0812]-[0815] and The device 100 may detect an area of interest 3303 based on the detected position information of the end point 3302 of the makeup tool 3301. The area of interest 3303 may be detected based on the detected position information of the end point 3302 of the makeup tool 3301 and position information (referring to FIG. 33A, position information of an eyebrow and an eye) of each of parts included in the face image of the user, Paras.  [0453]-[0458] ).”
However, the closest prior arts, Edgar and Kim, whether taken alone or combination, do not teach or suggest the following novel features:
“the method comprising wherein each segment of the plurality of segments has a center, and a distance between the centers of adjacent segments out of the plurality of segments is larger than or equal to 20 μm and smaller than or equal to 150 μm”, in combination with all the recited limitations of the claim 8.

With respect to the allowed independent claim 9:
The closest primary prior art, Edgar et al. (US 20070035815, hereinafter “Edgar”), teaches:
“A non-transitory computer-readable medium comprising computer-executable instructions that cause a computer to execute: an acquisition process  (i.e., scanner 220) that acquires image data of a skin (As shown in FIG. 1, in one embodiment, an application device comprising a scanner 220 is moved across the area of skin 302 so that the scanner 220 can electronically record data about one optical attribute, such as the reflectance, of each of the plurality of frexels. For example, the area of skin 302 might be a face, Para. [0093]), a division process that divides the image data into a plurality of segments (A frexel might correspond to a small portion of a freckle or other skin feature, or it may correspond to an area of the skin that does not have special features. A frexel thus refers to skin rather than to an independent coordinate system. The term frexel is used to suggest that what is being measured is on a 3-D surface rather than a flat surface. A region of skin is comprised of a plurality of frexels, Para. [0090]) each smaller than or equal to 200 um” (a frexel may have a width and height of about 1/300th of an inch (0.085 mm), [0090], which equivalent to 85 um) and a calculation process that calculates, from a value of one or a plurality of segments of the image data, an application amount of a cosmetic material to be applied to each portion of the skin (Step 920--determining, from the optical attributes of the frexels, at least one measured skin characteristic affecting visual attractiveness;  Step 930--determining a desired state of the skin characteristic; and Step 940--applying at least one reflectance modifying agent to specific frexels in order to modify the measured skin characteristic to approach the desired state of the skin characteristic, Para. [0087]-0090]).”
The closest secondary prior art, Kim et al. (US 20160357578, hereinafter “Kim”) teaches, 
“the value is of a light scattering (The controller 7330 may detect an illuminance value, based on a face image of the user which is obtained by using the camera 7310 or based on an amount of light which is detected when the face image of the user is obtained. The controller 7330 may compare the detected illuminance value with a prestored reference illuminance value and may determine whether the detected illuminance value indicates a low illuminance, Paras. [0812]-[0815]) between each portion of the skin corresponding to the plurality of sengments (The controller 7330 may detect an area of interest from a face image of the user, based on the face image of the user which is obtained in real-time by using the camera 7310. When the area of interest is detected, the controller 7330 may automatically magnify the detected area of interest and may display the detected area of interest on the display 7340, Paras. [0812]-[0815] and The device 100 may detect an area of interest 3303 based on the detected position information of the end point 3302 of the makeup tool 3301. The area of interest 3303 may be detected based on the detected position information of the end point 3302 of the makeup tool 3301 and position information (referring to FIG. 33A, position information of an eyebrow and an eye) of each of parts included in the face image of the user, Paras.  [0453]-[0458] ).”
However, the closest prior arts, Edgar and Kim, whether taken alone or combination, do not teach or suggest the following novel features:
“the method comprising wherein each segment of the plurality of segments has a center, and a distance between the centers of adjacent segments out of the plurality of segments is larger than or equal to 20 μm and smaller than or equal to 150 μm”, in combination with all the recited limitations of the claim 9.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641